DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

 DILSON S. URRIBARI, an individual, and LA PLACITA GROCERY OF
            FORT PIERCE CORP., a Florida corporation,
                           Appellants,

                                     v.

 52 S.W. 5TH CT WHSE, LLC, a Florida Limited Liability Company, and
                    BASHAR M. YATAK,
                          Appellees.

                               No. 4D18-1417

                               [July 25, 2018]

  Appeal of a non-final order from the Circuit Court for the Nineteenth
Judicial Circuit, St. Lucie County; Janet Croom, Judge; L.T. Case Nos.
562017CA001209XXXHC and 562017CC002110AXXXHC.

   W. Aaron Daniel, Elliot B. Kula and William D. Mueller of Kula &
Associates, P.A., Miami, for appellants.

  Elaine Johnson James of Elaine Johnson James, P.A., Palm Beach
Gardens, for appellees.

PER CURIAM.

  Affirmed. See Art. V, § 5(b), Fla. Const.

WARNER, DAMOORGIAN and KUNTZ, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.